       Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 1 of 12




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                            CORPUS CHRISTI DIVISION

IN RE: TWO GUNS CONSULTING                 §      CASE NO. 20-20077
       & CONSTRUCTION, LLC,                §
       Debtor.                             §      CHAPTER 11

 MOTION FOR ORDER AUTHORIZING DEBTOR’S PAYMENT OF PRE-PETITION
   CLAIMS FOR EMPLOYEES’ WAGES, BENEFITS, REIMBURSEMENTS AND
                         RELATED TAXES

       This motion seeks an order that may adversely affect you. If you oppose the
       motion, you should immediately contact the moving party to resolve the
       dispute. If you and the moving party cannot agree, you must file a response
       and send a copy to the moving party. You must file and serve your response
       within 21 days of the date this was served on you. Your response must state
       why the motion should not be granted. If you do not file a timely response,
       the relief may be granted without further notice to you. If you oppose the
       motion and have not reached an agreement, you must attend the hearing.
       Unless the parties agree otherwise, the court may consider evidence at the
       hearing and may decide the motion at the hearing.

       Represented parties should act through their attorney.


       Two Guns Consulting & Construction, LLC (“Debtor”) files this motion seeking approval
of the Debtor’s payment of pre-petition claims for employee's wages, benefits, reimbursements,
and related taxes pursant to §§ 105, 507(a)(4), 507(a)(5), and 507 (a)(8)(D) of Title 11 of the
United States Code (the "Bankruptcy Code”).
                                Facts Relevant To This Motion

       1.     On February 11, 2020 (the "Petition Date"), the Debtor filed a voluntary petition

for relief under Chapter 11 of the United States Bankruptcy Code. No Trustee, examiner, or

official committee of unsecured creditors has been appointed. The Debtor continues to operate

its business pursuant to Bankruptcy Code sections 1107(a) and 1108.

       2.     As of the Petition date, the Debtor employed 4 persons who performed various

services for the Debtor ("Employees"). Debtor’s owner and manager receives a salary and the
        Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 2 of 12




other employees are paid hourly. The duties of all the Employees are directly related to and

necessary for the ongoing operation of the Debtor’s business.

        3.      The Debtor pays the Employees on Friday of each second week in arrears for

services performed during the bi-weekly period ending on the Sunday three days earlier. Thus as

of the Petition date of February 11, the Employees were owed for one full prepetition pay period.

The Debtor’s total payroll due on February 14, 2020, is $6,884.07 in wages, $502.20 in business

mileage expense, $1,115.39 in withheld taxes, and $232.77 in withholdings for child support and

garnishment, a total of $8,734.43. All of these amounts relate to the pre-petition period.

        4.      Attached hereto as Exhibit 1 is a list of the Debtor’s current employees and a

detailed listing of their bi-weekly compensation.

        5.      In addition to the sources of pre-petition Compensation paid directly to

Employees, the Debtor makes Deductions from Employees' paychecks in order to make

payments on behalf of Employees for various expenses, including taxes and child support

withholding, which the Debtor deducts from the Employees' paychecks and pay that amount to a

third party (collectively, "Deductions"). All the Deductions have been collected and will be paid

as required.

        6.      Further, in addition to pre-petition Compensation and Deductions, Debtor

maintains various employment policies concerning compensation for sick time, for vacation pay,

(collectively, "Employment Policies"). The Debtor desires to continue to honor its existing

Employment Policies.

        7.      Finally, the Debtor uses the services of Unique Staff Leasing III Ltd. to calculate

and process the Compensation and Deductions, and pays them a small fee for such services as

part of each payroll run.


________________________________
M Auth Payment of Pre-Petition Wages                                                Page 2
        Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 3 of 12




        8.      The Debtor’s failure to pay the Employees for pre-petition services will result in

severe disruptions to the operation of the Debtor’s business, hardship to the Employees, and to

the detriment of the creditors of the Debtor’s estate.

        9.      The Debtor must be allowed to pay pre-petition Compensation and Deductions in

the regular course of business. If there is any interruption in the Debtor’s compensation of its

Employees for work performed, the Employees may suffer extreme personal hardship and, in

many cases, be unable to meet their living expenses. The inevitable consequence would be

Employee defections, unmanageable turnover, resentment, loss of goodwill and disintegration of

employee morale. These factors would most certainly have an adverse affect upon the Debtor’s

operational efficiency.     For these reasons, it was essential that undue hardships that the

Employees would have suffered as a consequence of the Debtor’s chapter 11 filing be

minimized.

        10.     The total dollar value of the payments is de minimis when compared to the size of

the Debtor’s estate and the importance of Employees' continued service. Moreover, all of the

pre-petition Compensation and Deduction payments for which the Debtor seeks authority are

entitled to priority in payment under §§ 507(a)(3), (4), & (8)(D) of the Bankruptcy Code.

        11.     The Debtor has available cash sufficient to pay the requested pre-petition

Compensation and Deductions and all costs incident thereto, as such amounts became due in the

regular course of the Debtor’s business. Prior to paying the pre-petition Compensation and

Deductions, the Debtor made a determination that such payments would not have an adverse

impact on the Debtor’s cash flow or otherwise have a detrimental affect on the Debtor's ongoing

operations or ability to reorganize, but that in fact the payments were necessary to the Debtor’s

continued survival and of great benefit to the estate and to other creditors of the estate.


________________________________
M Auth Payment of Pre-Petition Wages                                                  Page 3
        Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 4 of 12




                                             Relief Requested

        12.      Through this Motion, the Debtor seeks Court approval, in its discretion, of the

Debtor’s payment of the outstanding Pre-petition Compensation and Deductions, and honoring

its Employment Policies, and paying reimbursements, all in the ordinary course of its business.

None of the pre-petition Compensation due and owing by the Debtor to any particular Employee

exceeded the sum allowable as a priority claim under § 507(a)(4) of the Bankruptcy Code.

Additionally, the Debtor seeks approval of its honoring its existing employee Benefit Policies,

including honoring pre-petition paid leave, holiday and sick leave policies in the ordinary course

of business under § 507(a)(5). The Debtor also seeks approval of its paying all costs incident to

pre-petition Compensation and Deductions, such as payroll-related taxes that are priority claims

under § 507(a)(8)(D) of the Bankruptcy Code, and processing costs, if any. For the reasons set

forth herein, the Debtor believes that the relief requested is necessary and appropriate under the

circumstances.

                           This Court Has The Authority Pursuant To § 105(A)
                      Of The Bankruptcy Code To Grant The Relief Requested Herein

        13.      Pursuant to Bankruptcy Code § 105(a) ("§ 105"), "the court may issue any order,

process, or judgment that is necessary or appropriate to carry out the provisions of this title." 11

U.S.C. § 105(a). The basic purpose of § 105(a) is "to enable the court to do whatever is

necessary to aid in their jurisdiction, in anything arising in or relating to a bankruptcy case." 2

Collier on Bankruptcy ¶ 105.2 at 105-4 (15th ed. 1988). Essentially, § 105(a) codifies the

bankruptcy court's inherent equitable powers. See In re Feit & Drexler, Inc., 760 F.2d 406 (2d

Cir. 1985).

        14.      Where business exigencies require, courts have exercised their equitable power

under § 105(a) to authorize debtor to pay pre-petition claims of particular creditors. In re

________________________________
M Auth Payment of Pre-Petition Wages                                                Page 4
        Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 5 of 12




Ionosphere Clubs, Inc., 98 B.R. 174 (Bankr. S.D.N.Y. 1989). Courts have labeled this power

the "Necessity of Payment Doctrine". The "Necessity of Payment Doctrine" empowers a court to

authorize a debtor to pay pre-petition claims essential to continued operations. Id. at 175-76,

citing Miltenberger v. Logansport, C. & S. W. R. Co., 106 U.S. 286 (1882):

        The "necessity of payment" doctrine permits immediate payment of claims of
        creditors where those creditors will not supply services or materials essential to
        the conduct of the business until their pre-reorganization claims have been paid.
Ionosphere Clubs, 98 B.R. at 176, quoting In re Leigh and New England Railway Company,

657 F.2d 570, 581 93rd Cir. 1981); see also In re Chateaugay Corp., 80 Bankr. 279 (S.D.N.Y.
1987); In re Gulf Air, Inc., 113 Bankr. 152 (Bankr. W.D. La. 1989) This doctrine applies in all
chapter 11 cases because "the rationale for the necessity of payment rule, i.e., facilitating the
continued operation and rehabilitation of the debtor . . . is . . . a paramount goal of chapter 11."
Ionosphere Clubs, 98 B.R. at 176, citing Dudley v. Mealey, 147 F.2d 268 (2d Cir. 1945), cert.
den'd, 325 U.S. 873 (1945). Therefore, where continued operation and rehabilitation of a debtor
require payment of pre-petition wages, the court may authorize such payment under § 105(a) of
the Bankruptcy Code.


        15.     For example, in In re James A. Phillips, Inc., 29 B.R. 391, 394 (S.D.N.Y. 1983),

the district court recognized the "special status" of suppliers holding unstayed lien rights, and

authorized the debtor to pay their claims in the ordinary course of their business activities. See,

also, In re Dave Noake, Inc., 45 B.R. 555 (Bankr. D. Vt. 1984) (rejecting a challenge under §

549 to post petition payments made to creditor holding lien rights under local law). Similarly,

one former bankruptcy judge recognized that when "confronted with special circumstances . . .

particularly in the early stages of the case, a court may preserve the potential for rehabilitation."

Ordin, Finality of Order of Bankruptcy Court, 54 Am. Bankr. L.J. 173 (1980).




________________________________
M Auth Payment of Pre-Petition Wages                                                 Page 5
        Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 6 of 12




        16.     In addition, the bankruptcy court for the Southern District of Texas authorized

Continental Airlines Corporation ("Continental"), a debtor in possession, to pay approximately

$4 million in pre-petition obligations owned to Continental's foreign creditors. Continental

urged that such action was necessary "to maintain a continued and uninterrupted flow of repair

and maintenance services, supplies and necessaries in order to meet their current operating needs

and thereby continue their foreign airline business operations." In re Continental Airlines

Corporation, et al., Order dated September 29, 1983, Chapter 11 Case No. 83-0419-H2-5

(Bankr. S.D. Tex.). Similarly, in In re Gulf Air, Inc., 112 B.R. 152 (Bankr. W.D. La. 1989), the

Court noted that cases decided both under the Bankruptcy Act and the Bankruptcy Code

endorsed the Necessity of Payment Doctrine so long as, absent such payment, "there is a risk that

the services of key employees will be lost to the debtor and without such employees, the ability

of the debtor to reorganize will be impaired." Id.

        17.     For a number of reasons, the Bankruptcy Code affords special treatment to certain

pre-petition claims of employees. Compared to a typical claim in bankruptcy, wages represent a

large part of an employee's wealth. In addition, unlike an ordinary trade creditor, the typical

employee does not have other sources of income and thus cannot diversify the risk of the

employer’s default.     The Bankruptcy Court's use of its equitable powers "to authorize the

payment of pre-petition debt when such payment is needed to facilitate the rehabilitation of the

debtor is not a novel concept." Ionosphere Clubs, Inc., 98 Bankr. at 175 (cites omitted). Under

the court's equity powers, several doctrines have been developed that authorize the post petition

payment of the pre-petition obligations prior to the confirmation of a plan of reorganization

and/or the granting of post-petition administrative priority to pre-petition obligations. These




________________________________
M Auth Payment of Pre-Petition Wages                                              Page 6
         Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 7 of 12




doctrines include the "six-month rule"1, the "direct benefit" rule2, the "equitable benefits"

doctrine3, and the "necessity of payment" rule4. While several of these equitable doctrines have

been limited by case law and subsequent legislative action to specific situations, the initial

common thread was the. recognition by a bankruptcy court of the need to do "substantial justice"

by utilizing their equity powers to authorize the post-petition payment of pre-petition debts

and/or the granting of post-petition administrative priority to pre-petition obligations.5 Even a

court taking a "strict" or "narrow" view of the use of the equity powers to authorize the payment

of pre-petition debt has recognized that:

          [A] per se rule proscribing the payment of pre-petition indebtedness may well be
         too inflexible to permit the effectuation of the rehabilitative purposes of the Code.



         1 In re Boston and Maine Corp., 634 F.2d 1359 (1st Cir. 1980) (discussing "six-month" rule).

         2 In re Ulen & co., 130 F.2d 303 (2nd Cir. 1942); In re Detroit International Bridge Co., 111 F.2d 335
(6th Cir. 1940); Finn v. Childs Co., 181 F.2d 431 (2nd Cir. 1950); In re Jensen-Farley Pictures, Inc., 47 Bankr.
557 (Bankr. D. Utah 1985) (discussing "direct benefits" rule).

         3 Randolph v. Scuggs, 190 U.S. 533, 23 S.Ct. 710, 47 L.Ed. 1165 (1903); In re Jensen-Farley Pictures,
Inc., 47 Bankr. 557 (Bankr. D. Utah 1985) (discussing the "equitable benefits" doctrine).

         4 In re Ionosphere Clubs, Inc., 98 Bankr. 174 (Bankr. S.D. N.Y. 1989) (citing to Miltenberger v.
Logansport, C. & S.W.R. Co., 106 U.S. 286 (1882) and Dudley v. Mealey, 147 F.2d 268 (2nd Cir. 1945), cert.
denied, 325 U.S. 873 (1945)).

          5 There is a line of cases that takes the view that the use of the equity powers of the court to authorize the
post-petition payment of pre-petition obligations absent a confirmed plan of reorganization is violative of the
express provisions of the Bankruptcy Code. See Official Committee of Equity Sec. Holders v. Mabey, 832 F.2d 299
(4th Cir. 1987) cert. denied, 485 U.S. 963, 109 S.Ct. 1228 (1989); In re FCX, Inc. 60 Bankr. 405 (E.D.N.C. 1986).
But see In re Chateaugay Corp., 80 Bankr. 279 (S.D.N.Y. 1987) where the Court addressed this concept in light of
priorities under § 507 and classification of claims under § 1122:

         A rigid application of the priorities of § 1507 would be inconsistent with the fundamental purposes
         of reorganization and of the [Code's] grant of equity powers to the bankruptcy courts, which is to
         create a flexible mechanism that will permit the greatest likelihood of survival of the debtor and
         payment of creditors in full or at least proportionately .... [E]ven if § 1122 applied to preplan
         proceedings, "the fact that the bankruptcy courts are courts of equity ... allows exceptions to any
         strict rules of classifications of claims." In re Chateaugay, 80 Bankr. 279, 287-288 (S.D.N.Y.
         1987) (cites omitted).


________________________________
M Auth Payment of Pre-Petition Wages                                                                 Page 7
        Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 8 of 12




        The court can conceive of rare instances in which the payment of a pre-petition
        debt may be absolutely vital to the reorganization of a Chapter 11 debtor.

In re Structurelite Plastics Corp., 86 Bankr. 922, 932 (Bankr. S.D. Ohio 1988). Clearly, the

continuation of favorable employee relations is imperative in this reorganization process, and

this Court is authorized to approve the Motion pursuant to its basic equity powers.

        18.     Additionally, the payment of the Pre-petition Compensation and Benefits was

justified because such wages and benefits are granted a priority payment right under the

Bankruptcy Code.       Under Bankruptcy Code § 507(a)(4) ("§ 507"), each Employee will be

granted a priority claim for:

        Third, allowed unsecured claims, but only to the extent of $10,000 for each
        individual or corporation, as the case may be, earned within 180 days before the
        date of the filing of the petition or the date of the cessation of the debtor's
        business, whichever occurs first, for--
                       (A)    wages, salaries, or commissions, including vacation,
               severance, and sick leave pay earned by an individual; or
                       (B)    sales commissions earned by an individual or by a
               corporation with only 1 employee, acting as an independent
               contractor in the sale of goods or services for the debtor in the
               ordinary course of the debtor's business if, and only if, during the 12
               months preceding that date, at least 75 percent of the amount that
               the individual or corporation earned by acting as an independent
               contractor in the sale of goods or services was earned from the
               Debtor.
11 U.S.C. § 507(a)(4). Likewise, under § 507(a)(5), Employees may ultimately be granted a
priority claim for:

        Fourth, allowed unsecured claims for contributions to an employee benefit plan --
                       (A)     arising from services rendered within 180 days
               before the date of the filing of the petition or the date of the
               cessation of the debtor's business, whichever occurs first; but only
                       (B)     for each such plan, to the extent of--
                               (i)     the number of employees covered by
                       each such plan multiplied by $10,000; less
                               (ii)    the aggregate amount paid to such
                       employees under paragraph (3) of this subsection
                       [regarding certain wages, salaries or commissions],
                       plus the aggregate amount paid by the estate on
________________________________
M Auth Payment of Pre-Petition Wages                                                  Page 8
        Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 9 of 12




                         behalf of such employees to any other employee
                         benefit plan.

11 U.S.C. § 507(a)(5).


        19.     Inasmuch as the Pre-petition Compensation for which the Debtor seeks approval

of payment was earned within 180 days of the commencement of the Debtor's bankruptcy case,

Employees' claims for payment of such compensation are entitled to priority pursuant to

§ 507(a)(4). Additionally, the Benefits are entitled to priority pursuant to § 507(a)(5) because

they represent contributions to employee benefit plans arising from services rendered within 180

days of the Petition Date.

        20.     Finally, the Deductions and certain of the Benefits represent funds that the Debtor

is not entitled to hold for any protracted period, since the Debtor effectively holds these amounts

in trust and the Employees themselves hold a direct claim against such funds, and as such those

amounts are also entitled to a priority under § 507(a)(8)(D). Because it is likely that, whatever

the outcome of this chapter 11 case, the Debtor will ultimately be required to disgorge funds

equivalent to the amount of the Trust Funds, there is ample justification for the payment of the

Trust Funds to or on behalf of the Employees in the ordinary course of the Debtor's business.

                                            Conclusion
        21.     To maintain the continuity and to preserve the morale of employees, to prevent
serious personal hardship to a number of those employees, the Debtor was required to pay the pre-
petition Compensation, Deductions, and honor its Employment Policies. Court approval of the
payments will maintain the viability of the Debtor's business.
        The Debtor respectfully requests that after hearing, the Court approve the Debtor’s
payment of pre-petition accrued employee wages (“Compensation”), Deductions payable to third
parties, and honoring its Employment Policies, and for such other and further relief as the Court
deems just and proper.

________________________________
M Auth Payment of Pre-Petition Wages                                               Page 9
       Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 10 of 12




                                             Respectfully submitted,

                                             /s/ Nathaniel Peter Holzer
                                             Nathaniel Peter Holzer
                                             Texas Bar No. 00793971
                                             Jordan, Holzer & Ortiz, P.C.
                                             500 North Shoreline Boulevard, Suite 900
                                             Corpus Christi, TX 78401-0341
                                             Telephone: 361.884.5678
                                             Facsimile: 361.888.5555
                                             Email: pholzer@jhwclaw.com
                                             PROPOSED ATTORNEYS FOR DEBTOR
                                             TWO GUNS CONSULTING &
                                             CONSTRUCTION, LLC

                                  CERTIFICATE OF SERVICE

        I certify that on February 24, 2020, a true and correct copy of the foregoing was served
electronically to all parties registered with the Court’s electronic noticing system and to all
creditors shown on the attached list via U.S. First class mail. The service lists are not included in
the mailout but may be obtained by contacting Debtor’s counsel.


                                                      /s/ Nathaniel Peter Holzer
                                                      Nathaniel Peter Holzer




________________________________
M Auth Payment of Pre-Petition Wages                                                 Page 10
        Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 11 of 12



                                         ECF Service List

United States Trustee           Counsel for San Patricio County       Counsel for Ligonier Construction
606 N. Carancahua, Ste. 1107    Diane Sanders                         Company, Inc.
Corpus Christi, TX 78401        Linebarger, Goggan, Blair & Sampson   Patrick H. Autry
USTPRegion07.CC.ECF@USDOJ.GOV   P.O. Box 17428                        Branscomb PC
                                Austin, TX 78760                      8023 Vantage Drive, Suite 560
                                austin.bankruptcy@publicans.com       San Antonio, TX 78230
                                                                      pautry@branscomblaw.com
                                                                      bsmith@branscomblaw.com
                      Case 20-20077 Document 11 Filed in TXSB on 02/24/20 Page 12 of 12


 Internal Revenue Service               Texas Workforce Commission
                                                                          Alex E. Paris Equip & Sales Co.
 Centralized Insolvency Solutions       Bankruptcy Unit, Room 556
                                                                          1595
                                                                          U Smith Township State Rd.
 P.O. Box 7346                          101 E. 15th Street
                                                                          Atlasburg, PA 15004
Philadelphia, PA. 19101-7346            Austin, TX. 78778-0001



 Atlas Trenchless, LLC                  Badger Daylight Corp.               Belmont Aggregates, Inc.
 1351 Broadway Street West              75 Remittance Dr., Suite 3185       PO Box 349
 Rockville, MN 56369                    Chicago, IL 60675-3185              Bridgeport, CT 43912



 Chase Card Services                    Darby Equipment Company             DBI, Inc.
 PO Box 94014                           2940 N. Toledo Avenue               15440 W. 109th St.
 Palatine, IL 60094-4014                Tulsa, OK 74115                     Lenexa, KS 66219



                                        Leslie Equipment Company
 Horizon Supply Company                                                    Ligonier Construction Co.
                                        Attn: Tammy
 311 White Street                                                          PO Box 277
                                        105 Tennis Center Drive
 New Castle, PA 16101                                                      Laughlintown, PA 15655
                                        Marietta, GA 45750



 Longhorn Mulching Co.                  Luby Equipment                     Magnum Machine Works, LLC
 7003 E. State Highway 103              2300 Cassens Drive                 7480 NW Caldwell Road
 Lufkin, TX 75901                       Fenton, MO 63026                   Kidder, MO 64649



McKinney Drilling Company              Miley Fencing                      Moorhead Brothers, Inc.
2434 Etring Avenue                     54500 Sarahsville Road             PO Box 124
Corpus Christi, TX 78415               Senecaville, OH 43780              Blacksburg, SC 29702



Ohio CAT
                                       Southeastern Equipment Co., Inc.   United Rentals (North America), Inc.
Box 774439
                                       PO Box 536                         PO Box 840514
4439 Solutions Center
                                       Cambridge, OH 43725                Dallas, TX 75284-0514
Chicago, IL 60677-4004


                                       Jim Clancy
                                                                          Prosperity Bank
YAK MAT, LLC                           JD Egbert
                                                                          Attn: Bill Hailey
2438 Hwy 98 E                          Branscomb Law
                                                                          14201 Northwest Blvd.
Columbia, MS 39429                     802 N. Carancahua, Ste. 1900
                                                                          Corpus Christi, TX 78410
                                       Corpus Christi, TX 78401


Komatsu Financial
PO Box 99303
Chicago, IL 94583
